Order unanimously modified by providing that the examination is to be conducted with respect to the production of books and records in accordance with section 296 of the Civil Practice Act and under the rule of Zeltner v. Fidelity & Deposit Company of Maryland (220 App. Div. 21) and as so modified affirmed, with twenty dollars costs and disbursements to the respondent. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.